DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 7-9 are objected to because of the following informalities:  
Regarding claim 7, reference is made to “the leaned model” but there is only previously recited “a learned model”. It will be assumed that “leaned” should be corrected to “learned” for examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomason et al. (US 20030064686 A1, hereafter Thomason).

	Regarding claim 1, Thomason teaches a semiconductor device comprising: 
	a sensor detecting electric capacitance of a touch key group, the touch key group comprising a plurality of touch keys 5arranged in a matrix (Fig. 1, [0040], where there is a plurality of capacitive sensors 27 arranged in a matrix); and 
	a control device configured to perform character recognition based on a change in electric capacitance of the plurality of touch keys detected by the sensor and on a sampling pattern that is time-series data of a locus (Figs. 1 and 3, [0046]-[0050], where the interpreter 30 reads the sensor signals and interprets the input gesture as a character).

	Regarding claim 2, Thomason teaches the semiconductor device according to claim 1, wherein the control device is configured to detect an ON or OFF state of each of the touch keys by comparing the detected electric capacitance with a predetermined threshold value, and 15the sampling pattern is a binary time-series data of the ON or OFF 

	Regarding claim 6, Thomason teaches the semiconductor device according to claim 1, wherein the control device is configured to perform the character recognition based on a change in electric capacitance 10prepared for each character, a reference pattern that is time-series data of a locus, and the sampling pattern (Fig. 5, [0051], where there are reference patterns for each of a plurality of characters).

	Regarding claim 7, Thomason teaches the semiconductor device according to claim 1, wherein the control device has a learned model, and is 15configured to perform the character recognition by inferring from the sampling pattern by the leaned model ([0061], where a model is used to carry out the pattern matching or character recognition).

	Regarding claim 8, Thomason teaches the semiconductor device according to claim 7, wherein the control device is configured to standardize 20a time axis that matches the number of samples of the sampling pattern with a data size of an input layer of the learned model (Fig. 4, [0048]-[0050], showing a standardized time axis comparing the sampling pattern to a typical signature).

	Regarding claim 10, Thomason teaches the semiconductor device according to claim 1, wherein when detecting that a predetermined touch key in the touch key group 

	Regarding claim 11, Thomason teaches a character recognition device comprising: 
	a touch key group having a plurality of touch keys arranged 5in a matrix (Fig. 1, [0040], where there is a plurality of capacitive sensors 27 arranged in a matrix); 
	a sensor detecting electric capacitance of each of the touch keys (Fig. 1, [0040], where there is a plurality of capacitive sensors 27 arranged in a matrix); and 
	a control device configured to perform character recognition based on a change in the electric capacitance of 10each of the touch keys detected by the sensor and on time-series data of a locus (Figs. 1 and 3, [0046]-[0050], where the interpreter 30 reads the sensor signals and interprets the input gesture as a character).

	Regarding claim 12, Thomason teaches the character recognition device according to claim 11, wherein the touch key group has a touch key mode state 15due to inputting one of the touch keys and a character recognition mode state due to inputting the plurality of touch keys ([0019], where there are two modes for character recognition versus simple key input), and the character recognition device is configured to display a function of each of the touch keys in the touch key mode state 20and display a reference point for an input in the character recognition mode state (Fig. 1, [0039], where the keys 

	Regarding claim 13, Thomason teaches the character recognition device according to claim 12, wherein the touch key group has a mode key for switching 25between the touch key mode state and the character recognition mode state (Fig. 6, [0052], where the user is able to actively select a character recognition mode).

	Regarding claim 14, Thomason teaches the character recognition device according to claim 13, wherein the mode key is configured to be used for inputting 30characters in the character recognition mode state (Figs. 1 and 6, [0019], where the keys used for inputting characters at a single touch are also used for receiving character recognition input).
	Regarding claim 15, Thomason teaches a character recognition method comprising: 
	detecting electric capacitance of each of a plurality of touch keys traced (Fig. 1, [0040], where there is a plurality of capacitive sensors 27 arranged in a matrix); 
	35expanding the electric capacitance of each of the detected touch keys into a sampling pattern of time-series data (Figs. 1 and 3, [0046]-[0050], where the interpreter 30 reads the sensor signals and interprets the input gesture as a character);28 and 


	Regarding claim 17, Thomason teaches the character recognition method according to claim 15, further comprising: 20performing the character recognition by comparing the sampling pattern with a reference pattern of time-series data provided in advance for each character to be recognized (Fig. 5, [0051], where there are reference patterns for each of a plurality of characters).

	Regarding claim 18, Thomason teaches the character recognition method according to claim 15, 25further comprising: performing the character recognition by inferring from the sampling pattern through a learned model ([0061], where a model is used to carry out the pattern matching or character recognition).

Allowable Subject Matter

Claims 3-5, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692